In this CPLR article 78 proceeding transferred to this Court by order of the Supreme Court, New York County (Walter B. Tolub, J.), entered October 14, 1994, the petition is unanimously granted and respondent’s determination dated April 13, 1994, which required petitioner to remove his dog Blackie from his public housing apartment, is annulled and vacated, without costs.
Inasmuch as Blackie has lived with petitioner and his daughter at the LaGuardia Houses with the knowledge of the *120landlord and without incident since 1985, and no evidence was presented of prior acts to support a finding of "vicious propensities”, the Hearing Officer’s finding and respondent’s determination to that effect were not based upon substantial evidence and must be annulled. Concur — Milonas, J. P., Kupferman, Ross and Tom, JJ.